ORDER
The Disciplinary Review Board having filed with the Court pursuant to Rule 1:20-15(k) a recommendation (DRB 16-423) that BENJAMIN NAZMIYAL of FORT LEE, who was admitted to the bar of this State in 2010, and who has been temporarily suspended from the practice of law since June 14, 2016, by Orders of the Court filed May 13, 2016, and June 28, 2016, be suspended from the practice of law and compelled to pay a monetary sanction to the Disciplinary Oversight Committee for failure to comply with the determination of the District IIB Fee Arbitration Committee in Docket No. IIB-2015-0025F, and good cause appearing;
It is ORDERED that BENJAMIN NAZMIYAL be temporarily suspended from the practice of law, effective March 10, 2017, and until respondent complies with the determination of the District IIB Fee Arbitration Committee in Docket No. IIB-2015-0025F, pays a sanction of $500 to the Disciplinary Oversight Committee, and until the further Order of the Court; provided, however, this Order shall be vacated automatically if the Disciplinary Review Board reports to the Court that respondent has satisfied all obligations under this Order prior to the effective date of the suspension; and it is further
*161ORDERED that if respondent seeks to be heard on this matter, he shall file with the Clerk of the Court within ten days of the file date of this Order a written request for the issuance of an Order to Show Cause; and it is further
ORDERED that BENJAMIN NAZMIYAL remain suspended from the practice of law pursuant to the Orders of the Court filed May 13, 2016 (077666; D-117-15 and 077667; D-118-15), and June 28, 2016 (077899; D-148-15 and 077900; D-149-15), and pending his compliance with the fee arbitration determinations entered in District Docket Nos. IIB-2014-009F, VC-2013-0591F, and IIB-2015-034F, IIB-2015-0028F, and payment of the sanctions of $500 in each matter to the Disciplinary Oversight Committee; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of his suspension and that he comply with Rule 1:20-20.